[Cite as United States of Am. v. Myers, 2016-Ohio-7817.]


STATE OF OHIO                     )                        IN THE COURT OF APPEALS
                                  )ss:                     NINTH JUDICIAL DISTRICT
COUNTY OF MEDINA                  )

UNITED STATES OF AMERICA                                   C.A. No.   15CA0105-M

        Appellant

        v.                                                 APPEAL FROM JUDGMENT
                                                           ENTERED IN THE
DAVID A. MYERS, et al.                                     COURT OF COMMON PLEAS
                                                           COUNTY OF MEDINA, OHIO
        Appellees                                          CASE No.   14CIV1300

                                 DECISION AND JOURNAL ENTRY

Dated: November 21, 2016



        SCHAFER, Judge.

        {¶1}     Plaintiff-Appellant, the United States of America acting through the Rural

Development, United States Department of Agriculture (“USDA”), appeals the judgment of the

Medina County Court of Common Pleas granting judgment in favor of Defendants-Appellees,

David and Tracie Myers, on its foreclosure claim. For the reasons set forth below, we affirm the

trial court’s judgment.

                                                      I.

        {¶2}     On December 30, 2002, David Myers executed a promissory note in the amount

of $127,900.00 at an annual interest rate of 6.00% in order to purchase real estate situated in the

village of Chippewa Lake, Ohio. On the same day, Myers executed a subsidy repayment

agreement, which entitled the government to recoup the subsidy paid on Myers’ behalf in the

event of foreclosure.       Myers and his wife, Tracie, also signed a mortgage securing the

promissory debt to the property. Myers ultimately defaulted on the promissory note in 2010.
                                                 2


       {¶3}    On December 5, 2014, the USDA filed a foreclosure action in the Medina County

Court of Common Pleas against David and Tracie Myers,1 as well as John Burke, the Medina

County Treasurer.2 The Myerses filed an answer denying the allegations set forth in the USDA’s

complaint.

       {¶4}    The matter ultimately proceeded to a bench trial, which was held on September

10, 2015, before a magistrate. At the conclusion of the bench trial, the magistrate admitted all of

the USDA’s proposed exhibits into evidence except for one.            Specifically, the magistrate

sustained the Myers’ objection as it pertained to the admissibility of Plaintiff’s Exhibit 6, a non-

original, uncertified copy of the purported mortgage document. Consequently, Plaintiff’s Exhibit

6 was not admitted into evidence.

       {¶5}    On October 1, 2015, the magistrate issued a decision finding that the promissory

note signed by Myers was in default. As such, the magistrate granted judgment in favor of the

USDA and against Myers in the amount of $148,050.78 plus interest at the default rate of 6.00%,

plus advances for taxes and insurance. However, because the mortgage was not admitted into

evidence, the magistrate granted judgment in favor of the Myerses as to the USDA’s foreclosure

claim. The USDA filed a timely objection to the magistrate’s decision on October 15, 2015,

arguing that the magistrate erred by not admitting a copy of the mortgage into evidence. The

trial court held a non-oral hearing on the USDA’s objection to the magistrate’s decision. On

November 24, 2015, the trial court overruled the USDA’s objection and adopted the magistrate’s

decision.


       1
         The USDA included Tracie Myers in the lawsuit because she has a dower interest in the
property.

       2
         The USDA included the Medina County Treasurer in the lawsuit, alleging that he “may
have a claim for real estate taxes.”
                                                 3


       {¶6}    USDA filed this timely appeal, raising one assignment of error for our review.

                                                 II.

                                       Assignment of Error

       The trial court erred when it failed to admit a copy of a mortgage into
       evidence, thus granting in favor of the Defendants as to the foreclosure of
       their mortgage.

       {¶7}    In its sole assignment of error, the USDA argues that the trial court erred by not

admitting the copy of the mortgage into evidence. We disagree.

       {¶8}    A trial court possesses broad discretion with respect to the admission of evidence.

State v. Ditzler, 9th Dist. Lorain No. 00CA007604, 2001 WL 298233, *2 (Mar. 28, 2001), citing

State v. Maurer, 15 Ohio St.3d 239, 265 (1984). The Supreme Court of Ohio has held that “[t]he

admission of such evidence lies within the broad discretion of the trial court, and a reviewing

court should not disturb evidentiary decisions in the absence of an abuse of discretion that has

created material prejudice.” State v. Diar, 120 Ohio St.3d 460, 2008–Ohio–6266, ¶ 66, citing

State v. Conway, 109 Ohio St.3d 412, 2006–Ohio–2815, ¶ 62. An abuse of discretion is more

than an error of judgment; it implies that the trial court’s decision was unreasonable, arbitrary, or

unconscionable. Blakemore v. Blakemore, 5 Ohio St.3d 217, 219 (1983). When applying the

abuse of discretion standard, we may not simply substitute our own judgment for that of the trial

court. Pons v. Ohio State Med. Bd., 66 Ohio St.3d 619, 621 (1993).

       {¶9}    In declining to admit Plaintiff’s Exhibit 6 in the present case, the magistrate made

a specific finding of fact determining that the USDA presented insufficient evidence to

authenticate the copy of the mortgage document. In its objection to the magistrate’s opinion, the

USDA argued that the magistrate’s refusal to admit this exhibit was error, as the copy of the

mortgage should have been admitted into evidence pursuant to Evid.R. 902(8), which states that
                                                  4


“[d]ocuments accompanied by a certificate of acknowledgment executed in the manner provided

by law by a notary public or other officer authorized by law to take acknowledgments” are self-

authenticating.

       {¶10} However, although a transcript was prepared for purposes of appeal, we are

precluded from reviewing it in this case because the transcript was not filed with the trial court.

Lewis v. Savoia, 9th Dist. Summit No. 17614, 1996 WL 490256, *2 (Aug. 28, 1996), citing State

ex rel. Duncan v. Chippewa Twp. Trustees, 73 Ohio St.3d 728, 730 (1995). Additionally, this

Court has held that “in the absence of a transcript of proceedings, affidavit, or additional

evidentiary hearing, a trial court abuses its discretion when it fails to adopt a finding of fact made

by a magistrate.” Crislip v. Crislip, 9th Dist. Medina No. 03CA0112-M, 2004-Ohio-3254, ¶ 6.

“In such a case, the trial court may only examine the ultimate legal conclusions in light of the

facts found by the magistrate.” Id. Where no transcript or affidavit is provided, appellate review

of the trial court’s findings is limited to whether the trial court abused its discretion in adopting

the magistrate’s decision. Duncan at 730.

       {¶11} After a thorough review of the record, we determine that the trial court did not

abuse its discretion by overruling the USDA’s objection and adopting the magistrate’s decision.

In his decision, the magistrate specifically found that the USDA failed to authenticate the copy of

the mortgage, as “there was no testimony [that] the [USDA’s] witness compared the copy [of the

mortgage] to the original mortgage and the copy is not certified as correct by the county

recorder.” Although the USDA filed a timely objection to the magistrate’s decision, it did not

file a transcript of the proceedings with the trial court. As such, the trial court was obligated to

adopt the magistrate’s factual findings. See Crislip at ¶ 6. We therefore conclude that the trial

court did not err by overruling the USDA’s objection and adopting the magistrate’s decision.
                                                 5


       {¶12} The USDA’s assignment of error is overruled.

                                                III.

       {¶13} With the USDA’s sole assignment of error having been overruled, the judgment

of the Medina County Court of Common Pleas is affirmed.

                                                                              Judgment affirmed.




       There were reasonable grounds for this appeal.

       We order that a special mandate issue out of this Court, directing the Court of Common

Pleas, County of Medina, State of Ohio, to carry this judgment into execution. A certified copy

of this journal entry shall constitute the mandate, pursuant to App.R. 27.

       Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the

period for review shall begin to run. App.R. 22(C). The Clerk of the Court of Appeals is

instructed to mail a notice of entry of this judgment to the parties and to make a notation of the

mailing in the docket, pursuant to App.R. 30.

       Costs taxed to Appellant.




                                                       JULIE A. SCHAFER
                                                       FOR THE COURT



CARR, P. J.
HENSAL, J.
CONCUR.
                                             6


APPEARANCES:

REBECCA A. SMITH, Attorney at Law, for Appellant.

BRUCE HALL, Attorney at Law, for Appellee.